Citation Nr: 0943450	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-31 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for left knee strain.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active duty for training from August 1998 to 
January 1999 and active duty from December 2003 to March 
2005.  She had additional duty in the Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The record indicates that during the course of this appeal, 
the initial evaluations for the Veteran's left knee strain 
and right shoulder disability were each increased from zero 
to 10 percent.  However, a veteran is generally presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, these issues remain on appeal to 
the Board. 

The issue of entitlement to service connection for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's left knee strain is productive of no more 
than slight impairment, and she retains 90 degrees of flexion 
and zero degrees of extension even with consideration for 
pain, weakness, incoordination and fatigability.  Arthritis 
has not been shown.

2.  The Veteran's right shoulder disability is productive of 
some limitation of motion and pain, but the range of motion 
of the arm is not limited to shoulder level even with 
consideration of the effects of pain, weakness, 
incoordination and fatigability.  
CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a left knee strain have not been met.  
38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71a, Codes 5257, 5260, 5261 (2009).  

2.  The criteria for an initial evaluation in excess of 10 
percent for a right shoulder disability have not been met.  
38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5024, 5201 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

However, this appeal arises from disagreement with the 
initial evaluations following the grant of service 
connection.  The Veteran was provided with a VCAA letter 
prior to the initial adjudication of his claims in May 2005.  
However, the courts have held that once service connection is 
granted the claim is substantiated, additional VCAA notice is 
not required; and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, the Board finds that the duty to notify the 
Veteran has been met.  

The Board further finds that the duty to assist the Veteran 
has been completed.  The Veteran has been afforded recent VA 
examinations of her service connected disabilities.  VA 
treatment records have also been obtained, and the Veteran 
has not identified any private medical records that are 
relevant to these issues.  She declined her right to a 
hearing in the October 2006 Substantive Appeal.  As there is 
no indication of any outstanding evidence that must be 
obtained, the Board will proceed with adjudication of the 
Veteran's Claims.  

Increased Evaluations

The Veteran contends that the initial evaluations assigned to 
her left knee and right shoulder disabilities are inadequate 
to reflect the level of impairment they cause.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

The Board notes that these issues involve the Veteran's 
dissatisfaction with the initial rating for her disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
Veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Left Knee Strain

Entitlement to service connection for left knee strain was 
established in the September 2005 rating decision on appeal, 
effective from March 2005.  This evaluation was increased to 
10 percent in an April 2008 rating decision, also effective 
from March 2005.  

The rating code does not contain an entry for chronic knee 
strain.  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The Veteran's left knee strain has been evaluated by analogy 
to impairment of the knee resulting in recurrent subluxation 
or lateral instability.  Severe impairment is evaluated as 30 
percent disabling.  Moderate impairment of the knee is 
evaluated as 20 percent disabling.  Slight impairment merits 
a 10 percent evaluation.  38 C.F.R. § 4.71a, Code 5257.

Limitation of extension to 45 degrees is evaluated as 50 
percent disabling.  Limitation of extension to 30 degrees 
receives a 40 percent evaluation.  20 degrees of extension is 
evaluated as 30 percent disabling.  Limitation of extension 
to 15 degrees merits a 20 percent evaluation.  Limitation of 
extension to 10 degrees is evaluated as 10 percent disabling.  
Limitation of extension to 5 degrees is evaluated as zero 
percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.  

Normal range of motion for a knee is 140 degrees of flexion 
and zero degrees of extension.  38 C.F.R. § 4.71a, Plate II.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The Board also acknowledges that under certain circumstances, 
separate evaluations may be awarded for both instability and 
limitation of motion.  For a knee disability rated under 
38 C.F.R. § 4.71, Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under 38 C.F.R. § 4.71, Codes 5260 or 
5261 does not need to be compensable but must at least meet 
the criteria for a zero percent rating.  A separate rating 
for arthritis could also be established based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98.  Separate evaluations may be assigned when 
there is loss of both extension and flexion of the knee.  
VAOPGCPREC 9-04.

Private medical records dated April 2005 show that the 
Veteran presented with pain in both knees.  On examination of 
the left knee, there was no swelling and a full range of 
motion.  However, pain was elicited with internal rotation.  

The Veteran was afforded a VA examination in June 2005.  She 
reported experiencing left knee pain after she jumped off a 
moving vehicle in service to avoid an accident.  Currently, 
the knee would give way about once a week, causing her to 
momentarily stumble until she regains her balance.  She also 
had pain when climbing stairs.  Her pain was described as 
intermittent.  An X-ray study was normal.  On examination, 
there was no effusion or warmth.  Flexion was to 90 degrees, 
at which point the Veteran complained of pain.  There was no 
joint instability, and both Lachman and McMurray signs of the 
left knee were negative.  Extension and flexion were both 
5/5.  The impression was left knee strain.  The Veteran was 
said to complain of increased pain with repetitive use, but 
there was no fatigue, weakness, or lack of endurance with 
repetitive use.  Repetitive use also did not result in any 
change in the range of motion.  

VA treatment records from October 2006 show that the Veteran 
was undergoing physical therapy for her knees.  She reported 
that her knees would give out, especially when going up 
stairs.  The pain was localized to the joint lines and behind 
her patella.  She had knee sleeves which helped, but she did 
not like to use them because they pinched.  The examiner 
noted that a January 2006 magnetic resonance imaging (MRI) 
study found that there was no significant abnormality.  The 
Veteran described the pain for the left knee as a 4 on a 
scale to 10, with 10 being the most severe pain.  The range 
of motion was grossly within full limits, and strength was 
4+/5.  There was pain with patellar compression of the left 
knee, and there was tenderness to palpation over the left 
medial joint line.  The alignment was normal and her gait was 
within full limits.  The assessment was minimal strength 
deficits and decreased flexibility with increased pain, most 
likely chondromalacia patella.  It was felt that she would 
benefit from physical therapy for strengthening and 
stretching exercises.  

The Veteran underwent an additional VA examination of her 
joints in August 2008.  The claims folder was available and 
reviewed by the examiner.  The history of her injury in 
service was described.  She reported that physical therapy 
had helped to some degree but she continued to have 
persistent left knee pain.  Currently, the Veteran reported 
pain in the left knee at rest, which she described as a 4 on 
a scale to 10.  The pain was dull and constant in nature.  
The knee would give out once or twice a week but it did not 
lock.  Her only medication was over the counter pain killers.  
She used a knee brace with flare-ups but was not wearing one 
on examination.  The Veteran reported that her disability did 
not affect her work because it was a desk job, and she also 
denied that it affected her activities of daily living. 

On examination, range of motion was obtained with a 
goniometer.  Flexion was to 100 degrees and extension was to 
zero degrees.  There was pain on motion from 90 to 100 
degrees and at the end of extension at zero degrees.  Testing 
for repetitive use did not result in additional limitation 
due to pain, fatigue, weakness, or lack of endurance.  The 
Veteran reported flare-ups with changes in the weather, when 
walking or running for more than one block, climbing a flight 
of stairs, or standing and bending.  Her pain increased to 8 
out of 10 on these flare-ups.  They occurred approximately 
five times a week and lasted for a couple of hours.  She 
reported an additional 40 percent limitation of function 
during these flare-ups.  On examination for instability, the 
drawer sign and McMurray signs were negative.  There was no 
swelling or tenderness, and no crepitation.  The diagnosis 
was left knee strain, mildly active at the time of the 
examination.  

The Board finds that the evidence does not support an 
increased evaluation for the Veteran's left knee strain under 
any of the applicable rating codes.  The evidence shows that 
the Veteran reports her knee gives way a few times each week, 
which causes her to stumble.  The April 2005 records also 
show pain on internal rotation, and the Veteran reported a 40 
percent decrease in functioning during flare-ups.  However, 
no joint instability was found on objective testing at any of 
the examinations, and the June 2005 examination specifically 
states that there is no joint instability.  Furthermore, 
testing for additional impairment due to repetitive motion 
did not result in an increase in impairment due to pain, 
weakness, fatigability or incoordination.  The Board finds 
that the Veteran's symptoms are more nearly analogous to no 
more than slight impairment due to subluxation or 
instability, which merits continuation of the current 10 
percent evaluation.  38 C.F.R. §§ 4.20, 4.40, 4.59, 4.71a, 
Code 5257.  

The rating codes for limitation of motion also fail to 
provide for higher evaluations.  The April 2005 and October 
2006 records both state that the range of motion was normal.  
The June 2005 examination showed flexion to 90 degrees, and 
the August 2008 examination found flexion to 100 degrees with 
pain at 90.  Even with consideration for the effects of pain, 
none of these measurements equate to the 60 degrees of 
flexion required for even a zero percent rating.  38 C.F.R. 
§§ 4.40, 4.59, 4.71a, Code 5260.  Similarly, every 
examination found normal extension, although the August 2008 
examination found extension to zero degrees with pain at the 
end of extension.  Even allowing for the effects of pain, 
this falls short of the limitation of extension to 5 degrees 
that is needed for even a zero percent rating.  38 C.F.R. 
§ 4.71a, Code 5261.  The examiners found that there was no 
additional limitation of motion due to pain, fatigue, 
incoordination or weakness after repetitive motion.  
38 C.F.R. §§ 4.40, 4.59.  Finally, as any limitation of 
motion of flexion or extension is insufficient to receive 
even a zero percent evaluation under the rating criteria, 
there is no basis for an award of separate evaluations.  
VAOPGCPREC 9-98.  Significantly, the limitation present is 
not shown to be due to arthritis, so those provisions for a 
separate rating do not apply.  Therefore, the preponderance 
of the evidence is against the Veteran's claim for an 
increased evaluation for her left knee strain for any portion 
of the period on appeal.  



Right Shoulder

Entitlement to service connection for a right shoulder 
condition was established in the September 2005 rating 
decision on appeal, effective from March 2005.  This 
evaluation was increased to 10 percent in an April 2008 
rating decision, also effective from March 2005.  The April 
2008 rating decision characterized the right shoulder 
disability as supraspinatus tendinitis.  

The Veteran's right shoulder disability has been evaluated 
under the rating code for tenosynovitis.  This rating code 
states that tenosynovitis should be rated on limitation of 
motion of the affected parts, like degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5024.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Limitation of motion of the arm to shoulder level is 
evaluated as 20 percent disabling for either arm.  Limitation 
of motion to midway between the side and shoulder level is 
evaluated as 30 percent disabling for the major arm, and 20 
percent disabling for the minor arm.  Limitation of motion to 
25 degrees from the side is considered 40 percent disabling 
for the major arm and 30 percent disabling for the minor arm.  
38 C.F.R. § 4.71a, Code 5201.  

Normal range of motion for a shoulder is zero to 180 degrees 
of both forward flexion and abduction, and 90 degrees of both 
internal and external rotation.  38 C.F.R. § 4.71a, Plate I.  

Additional limitation of function due to pain, weakness, 
excess fatigability and incoordination are again for 
consideration.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

The private medical records from April 2005 show that the 
Veteran complained of intermittent right shoulder pain for 
the past six months.  An X-ray was reportedly normal.  On 
examination, there was tenderness to palpation of the right 
trapezius.  The examination report states that there was full 
range of motion "except".  The report then fails to state 
where the limitation was located.  The assessment was right 
shoulder pain, likely due to overuse syndrome.  

The Veteran was afforded a VA examination of her joints in 
June 2005.  She attributed her discomfort to having to wear 
the heavy flak vest on deployment.  On examination, there was 
minimal discomfort to palpation over the biceps tendon 
insertion.  There was also considerable sensitivity to 
palpation over the right upper trapezius muscle.  Forward 
flexion and abduction of the right shoulder was from zero to 
180 degrees.  The Veteran complained of some sensitivity at 
the full range of motion but there were no apparent problems.  
External and internal rotations of the right shoulder were 
both zero to 90 degrees, with more complaints of sensitivity.  
An X-ray study had shown only a slight elevation of the 
humeral head, probably secondary to a rotator cuff tear, but 
clinical correlation was advised.  The examiner's current 
impression was right shoulder girdle strain.  

VA treatment records indicate that the Veteran received 
physical therapy for her right shoulder in August 2006 and 
October 2006.  The August records note that a January 2006 
MRI included a signal that could represent a small 
intrasubstance tear or tendinopathy.  The range of motion was 
grossly within full limits.  The assessment was good range of 
motion, but minimal strength deficits, decreased posture and 
pain.  

At the August 2008 VA examination, the claims folder was 
reviewed by the examiner.  The right shoulder was noted to be 
the Veteran's dominant extremity.  The results of a June 2005 
X-ray study revealing an elevated humeral head were noted, 
although arthritis was not shown.  Physical therapy had 
helped to a certain extent but she continued to have right 
shoulder pain, which she described as 5 on a scale to 10.  
The pain was described as constant and dull.  She denied any 
weakness, stiffness, or fatigability in the right shoulder.  
The Veteran treated her pain with over the counter pain 
medications.  She did not use any assistive device.  The 
Veteran noted that she was able to perform her duties at 
work, but that typing for over two hours or lifting objects 
over 30 pounds would result in flare-ups.  Her activities of 
daily living were not impacted.  

On examination, the active and passive range of motion using 
a goniometer found forward elevation from zero to 140 
degrees, abduction from zero to 130 degrees, adduction from 
zero to 30 degrees, internal rotation from zero to 40 
degrees, and external rotation from zero to 90 degrees.  
There was pain at forward elevation from 130 to 140 degrees, 
abduction from 120 to 130 degrees, adduction from 20 to 30 
degrees, internal rotation from 30 to 40 degrees, and 
external rotation from 80 to 90 degrees.  Repetitive motion 
testing did not result in any additional limitation of motion 
due to pain, fatigue, weakness or lack of endurance.  The 
Veteran reported that she had flare-ups during damp weather, 
when reaching over her head, lifting more than 30 pounds, 
typing for over two hours, or driving more than 40 miles.  
During flare-ups, the pain was reportedly 8 1/2 to 9 out of 
ten, but it was helped with the over the counter medication.  
Flare-ups reportedly occurred about five times a week and 
lasted about two to three hours in duration.  There was an 
additional 35 to 40 percent of limitation due to flare-ups.  
There was no instability of the shoulder, no swelling or 
tenderness, and no crepitation.  The diagnosis was distal 
supraspinatus tendinitis of the right shoulder, mildly active 
at the time of the examination.  

The Board finds that entitlement to an evaluation greater 
than 10 percent is not warranted for the Veteran's right 
shoulder disability.  The evidence shows that she has right 
shoulder pain, and that the Veteran reported a 35 to 40 
percent additional limitation of functioning during flare-
ups, which occur about five times each week for two or three 
hours.  However, none of the examination reports show that 
the Veteran has limitation of motion of his right arm to 
shoulder level.  In regards to the estimate of 35 to 40 
percent of additional limitation during flare-ups, this was 
apparently obtained from the Veteran, and her range of motion 
was not further limited after objective testing for pain, 
weakness, incoordination and fatigability.  The findings that 
were most favorable to the Veteran were recorded in August 
2008 and show that the Veteran had pain at 130 to 140 degrees 
of forward flexion and 120 to 130 degrees of abduction.  The 
examinations were also negative for instability of the 
shoulder, so that the rating codes for impairment of the 
humerus or clavicle or scapula are not for application.  The 
evidence does show some limitation of motion that is 
insufficient to receive a compensable evaluation under the 
rating code for limitation of the arm, which is evaluated as 
10 percent disabling.  38 C.F.R. § 4.71a, Code 5003, 5024.  
However, even with consideration of the objective effects of 
pain, weakness, incoordination and fatigability, there is no 
evidence to show that the limitation of motion of the 
Veteran's arm is to shoulder level, and the preponderance of 
the evidence is against a claim for a higher rating.  
38 C.F.R. § 4.40, 4.59, 4.71a, Code 5201.  

Extraschedular consideration

In regard to both increased ratings claims, the Board has 
considered whether referral for an extraschedular rating was 
warranted.  It is concluded that there is no basis for 
extraschedular referral in this case.  Appellant has not 
claimed, nor does the evidence otherwise show, unusual 
symptoms or findings sufficient to lead to the conclusion 
that the regular schedular provisions are impractical.  It is 
not asserted that there is significant employment 
interference nor are there repeated hospitalizations.  As 
such, there is no basis for extraschedular consideration.  
38 C.F.R. §  3.321.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for left knee strain is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for a right shoulder disability is denied. 


REMAND

The Veteran contends that she has developed chronic headaches 
as a result of active service.  She states that she did not 
experience headaches before her deployment to Iraq, but that 
she has experienced them on a frequent basis since her 
return.  

The Veteran states that she never reported her headaches or 
sought medical treatment for them during service.  However, 
the Board notes that the Veteran is competent to report that 
she has experienced headaches.  

The Veteran, on her October 2006 Substantive Appeal, noted 
that she had been hospitalized in December 2005 for three 
days due to a migraine headache.  This occurred at the 
University of Pennsylvania Hospital.  There has been no 
attempt made to obtain these records.  The Veteran's 
representative has asked that they be obtained, and the Board 
agrees that these records are relevant.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request 
that she provide the appropriate 
permission to obtain the December 2005 
records from the University of 
Pennsylvania Hospital.  Then, obtain 
these records and associate them with 
the claims folder.  If a negative reply 
is received from the hospital, the 
Veteran must be notified and provided 
an opportunity to obtain these records 
on her own and to submit them as 
evidence.  Documentation of all 
attempts to obtain the records should 
be contained in the claims folder.

2.  After obtaining the records from 
the University of Pennsylvania and 
associating them with the claims 
folder, or after determining that these 
records are unavailable, schedule the 
Veteran for an additional VA 
examination of her headaches.  The 
claims folder must be made available to 
the examiner for use in the study of 
this case.  All indicated tests and 
studies should be conducted.  After the 
completion of the examination and 
record review, the examiner should 
attempt to express the following 
opinion(s): 

(a)  Does the Veteran have a chronic 
disability manifested by headaches or 
evidence of chronic headaches?

(b)  If the answer to the first 
question is yes, is it as likely as not 
(probability of 50 percent or more) 
that the Veteran's chronic headaches 
were incurred due to active service?

The reasons and bases for these 
opinions should be provided.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


